DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of the species of Lactobacillus as the second component and second genus of bacterium in the composition (claims 2 and 4), Veillonella atypica (claim 3), a freeze-dried product (claims 9, 24 and 25), and the effect of maintaining endurance during exercise (claim 17) in the reply filed on Sep. 9, 2022 is acknowledged.  Applicants did not indicate explicitly whether their election was with or without traverse.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  No claims have been amended, added or canceled.  Claims 6, 7, 10-16 and 18-21 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected species), there being no allowable generic or linking claim.  Accordingly, claims 1-5, 8, 9, 17, 22-29 are examined on the merits herewith.  
The restriction requirement is deemed proper and is made final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8, 17, 22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay et al. (US 2018/0050070 A1), cited in Applicants’ IDS of April 18, 2022.  Finlay et al. disclose a composition (a probiotic composition, because it corrects dysbiosis) (see paragraph 131), comprising a bacterium in the genus Veillonella, V. parvula or V. atypica (see paragraphs 83 and 88) and a bacterium in the genus Faecalibacterium.  See paragraphs 3-25, 60-75 and 83-89.  The bacteria are live bacteria (see paragraph 116).  The composition is a pharmaceutical and nutritional composition and can be formulated as tablets, pills, powders or capsules (see paragraph 141).  See paragraphs 129-133 and 141.  Thus, the bacteria are dried.  These compositions comprise conventional pharmaceutical or nutraceutical excipients/vehicles/ carriers (see paragraphs 142 and 143).  See claims 1-3, 5 and 27-29.  
Regarding claim 8, the composition is a dietary supplement (see paragraph 142).  The reference does not disclose that the composition can improve athletic training, performance or recovery.  But, the composition in the reference is structurally the same as the composition in the claims.  Consequently, the two compositions must have the same functional properties, the same effects on the body.  Thus, the composition in the reference is able to improve athletic training or performance or recovery.  This claim does not distinguish the invention over the reference.  
Similarly, regarding claim 17, the reference does not disclose that the composition can increase or maintain training endurance or performance endurance during exercise.  But, the composition in the reference is structurally the same as the composition in the claims.  Consequently, the two compositions must have the same functional properties, the same effects on the body.  Thus, the composition in the reference is able to increase or maintain training endurance or performance endurance during exercise.  This claim does not distinguish the invention over the reference.  
Regarding claim 22, the reference does not disclose explicitly that the composition is made into a kit with instructions for use.  Nevertheless, the claim recites no structure for the kit and reads on a container comprising the composition, along with instructions for use.  It would have been obvious to the artisan of ordinary skill at the time that the invention was filed to package the solid dosage forms, the tablets, pills, powders or capsules, in a conventional bottle or vial with a lid or cap, in a conventional box, with instructions for use printed on the bottle or box or written on a separate paper and included in the box, as such things are routine and expected by the user/consumer.  This claim does not distinguish the invention over the reference.  
Regarding claim 26, the reference discloses that the bacteria in the composition are present in an amount of 106 – 1014 CFU per unit dosage (CFU pertains to live bacteria only).  See paragraph 149.  If one dose/pill/tablet/caplet contains 1010 CFU, and if the bacteria are a mixture of a Veillonella sp. and a Faecalibacterium sp., even if 1 bacterium in 100,000 is a Veillonella CFU, then the dose comprises 105 CFU of Veillonella.  The artisan of ordinary skill at the time that the invention was filed would have expected the ratio of the two bacteria to be at least 1:105, with respect to the ratio of Veillonella:Faecalibacterium, and would have expected this ratio to be closer to 1:1 (or 1:2 or 1:3, see Fig. 4B).  This claim does not distinguish the invention over the reference.  

Claim(s) 9, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay et al. (US 2018/0050070 A1), cited in Applicants’ IDS of April 18, 2022, in view of Goderska (Different Methods of Probiotics Stabilization, ed. E. C. Rigobelo, Probiotics, https://www.intechopen.com/chapters/39611, 2012).  The teachings of Finlay et al. are discussed above.  As discussed above, Finlay et al. disclose that the bacteria are dried, but not explicitly that the bacteria are freeze-dried.  Goderska discloses that freeze-drying is a standard and conventional commercial method for preparing probiotic bacteria for consumer products.  Compared to other drying methods, freeze-drying requires a longer drying time and uses more energy, but the survival of the bacteria is better and is maintained at a high level (see pp. 2-3).  As a result, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to prepare the dried bacteria as freeze-dried bacteria and to prepare the composition comprising the bacteria as a freeze-dried composition.  See claims 9, 24 and 25.  These claims do not distinguish the invention over the prior art.  

Claims 4 and 23 are free of the prior art.  Finlay et al. do not disclose that the composition comprises bacteria in the genus Lactobacillus or that the bacteria are dead.  
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-5, 8, 9, 17, 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,324,783 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising Veillonella sp. or spp. in dried form, in an amount of at least 105 CFU, and a second bacterium, e.g., Faecalibacterium sp. or Lactobacillus sp.  The dependent claims in each claim set recite the same supplemental components and the same therapeutic effects/functions of the composition.  Therefore, these inventions are not patentably distinct.  
2.	Claims 1-5, 8, 9, 17, 22-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-16, 21, 22 and 26  of copending Application No. 17/432647 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising Veillonella sp. or spp. in dried form, that can improve/enhance/increase exercise performance.  The dependent claims in each claim set recite the same supplemental components, and the device in the copending claims is, or can be, simply a capsule.  The instant claims are broader and encompass naturally occurring and recombinant/engineered bacterial.  Therefore, these inventions are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-09-20